Eckert, J. Claimant seeks an award for $175.77 for 62.775 tons of Central Illinois 3" x 6" egg or furnace coal at $2.80 per ton furnished to the 130th Infantry Armory at Danville, Illinois, from January 19, 1938, to February 4, 1938, under contract with the State of Illinois No. B-117626. The State received the coal on order from an official authorized to contract for the same; claimant submitted a bill therefor within a reasonable time and has not received payment; such non-payment is due to no fault on the part of the claimant; when the charge was incurred, there remained a sufficient unexpended balance in the appropriation from which payment could have been made. Claimant is therefore entitled to an award. Rock Island Sand and Gravel Company vs. State of Illinois, 8 C. C. R. 165; Elgin, Joliet and Eastern Railway Company vs. State of Illinois, 10 C. C. R. 243. An award is therefore entered in favor of claimant in the sum of $175.77.